Order entered March 4, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00016-CV

                      JAMES DAVID HORTON, ET AL., Appellants

                                              V.

                    SUSAN MCMILLION MARTIN, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11551

                                          ORDER
       Appellants tendered briefs to this Court on February 27, 2015 and March 2, 2015.

Appellants filed motions for extension of time to file their briefs on February 18, 2015 and

March 2, 2015. We GRANT appellants’ March 2, 2015 motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court by appellants on March 2, 2015 filed as of

the date of this order. Appellants’ March 2, 2015 brief will be the brief before this Court. We

DENY as moot appellants’ February 18, 2015 motion for an extension of time to file a brief.

       Appellees’ brief is due TWENTY DAYS from the date of this order.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE